Appeal from a judgment of the Supreme Court (Prior, Jr., J.), entered August 30, 1990 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioners’ request for a diet consistent with their religious beliefs.
Supreme Court properly determined that the denial of the request by petitioner Abdul Majid for a "Halal” diet of meat, or an adequate alternative consistent with his religious beliefs and practices, was not a violation of his constitutional rights. This same argument was specifically rejected by this court in the recent case of Matter of Malik v Coughlin (158 AD2d 833). As in Malik, the pork-free diet provided here by respondents satisfies constitutional requirements and their dietary guidelines are based on legitimate penological concerns due to budgetary constraints and staff resources (see, supra). Petitioners’ remaining contentions have been considered and found to be lacking in merit. Accordingly, the dismissal of the petition should be upheld.
Judgment affirmed, without costs. Casey, J. P., Mikoll, Levine, Mercure and Crew III, JJ., concur.